PER CURIAM.
Plaintiff filed a petition in two counts. Count I named both defendants and Count II named only the non-appealing defendant. The trial court dismissed Count I. Plaintiff appeals from this order. Count II of plaintiffs petition remains pending. The trial court did not expressly designate its action as final according to Rule 74.01(b).
This court has a duty to raise the issue of appellate jurisdiction sua sponte even if neither party has raised it. Haugland v. Parsons, 827 S.W.2d 285, 286 (Mo.App.1992). An appellate court has jurisdiction only over final judgments. Id. An order of the trial court is final only when it disposes of all issues for all parties in the case and leaves nothing for future determination. Id. If the trial court does not resolve all issues for all parties or expressly designate the court’s action as final according to Rule 74.01(b), the appeal must be dismissed. Id.
Appeal dismissed.